DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	
The information disclosure statement filed 4/10/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a list of all patents, publications, applications, or other information submitted for consideration by the Office is missing.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-25 of U.S. Patent No. 10,649,083 B2 (Sorensen; hereinafter referred to as Sorensen’083) and their specifications; in view of Bachelor (US 2005/0007882 A1) in view of Kim (US 2013/0338506 A1).  Specifically, Claim(s) 1-25 of Sorensen’083 are directed to an ultrasound imaging system.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are either anticipated by Sorensen’083 or are obvious variants of Sorensen’083 in view of prior arts provided in the record.  Further, the present application is a continuation application of the application for Sorensen’083; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim(s) 1 is anticipated by Claim(s) 1 of Sorensen’083 (the difference is in the bold text).  
Instant, Claim(s) 1
Sorensen’083
An ultrasound imaging system, comprising:

at least two 1D arrays of transducer elements, including a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same plane;



transmit circuitry that excites the first and second arrays of transducer elements to concurrently transmit beams at each of a 

receive circuitry that controls the first and second arrays of transducer elements to concurrently receive echo signals at each of the plurality of different angles;


an echo processor that beamforms the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, and processes, using a synthetic aperture algorithm, the beamformed signals simultaneously to calculate a 3D beam profile in a defined spatial angle, wherein the first and second data streams include digitized representations of the received echo signals and a number of samples in a data stream depends on a length of a receive period and on a sample frequency;
















a scan converter that generates a 3D image based on the 3D beam profile.


at least two 1D arrays of transducer elements, including a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same plane, wherein the at least two 1D arrays of transducer elements are not included in a 2D matrix transducer;

transmit circuitry that excites the first and second arrays of transducer elements to concurrently transmit beams at each of a 

receive circuitry that controls the first and second arrays of transducer elements to concurrently receive echo signals at each of the plurality of different angles;


an echo processor that beamforms the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, wherein the first and second data streams include digitized representations of the received echo signals and a number of samples in a data stream depends on a length of a receive period and on a sample frequency, and the echo processor further detects, by way of envelope detection, amplitudes in the first and second data streams;


a sample matcher that compares the detected sample amplitudes of the first and second data streams and determines a cross-correlation value between each pair of compared detected sample amplitudes;

a correlation factor generator that generates a correlation factor signal based on the determined cross-correlation values, wherein the correlation factor signal includes a sequence of the cross-correlation values describing how equal the samples in the signals are as a function of time during reception;

a scan converter that generates a 3D image based on the first and second data streams and determines a gray-scale for the 3D image by multiplying the cross-correlation values of the correlation factor signal by averages of the amplitudes of samples of the first and second data streams.



.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachelor (US 2005/0007882 A1) in view of Kim (US 2013/0338506 A1).
Referring to Claim 1, Bachelor teaches an ultrasound imaging system ([0002]), comprising:
at least two 1D arrays of transducer elements ([0017]), including a first array of transducer elements and a second array of transducer elements angularly offset from each other in a same 
transmit circuitry that excites the first and second arrays of transducer elements to concurrently transmit beams at each of a plurality of different angles ([0026]; [0028]);
receive circuitry that controls the first and second arrays of transducer elements to concurrently receive echo signals at each of the plurality of different angles ([0056]);
an echo processor that beamforms the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, and processes ([0074]; [0086]), using a synthetic aperture algorithm ([0104]); 
a scan converter that generates a 3D image based on the 3D beam profile ([0106]).
Bachelor doesn’t explicitly teach the beamformed signals simultaneously to calculate a 3D beam profile in a defined spatial angle, wherein the first and second data streams include digitized representations of the received echo signals and a number of samples in a data stream depends on a length of a receive period and on a sample frequency; a scan converter that generates a 3D image based on the 3D beam profile.
Kim teaches an echo processor that beamforms the received signals from the first and second arrays to produce a first data stream for the first array and a second data stream for the second array, and processes ([0074]; [0086]), using a synthetic aperture algorithm, the beamformed signals simultaneously to calculate a 3D beam profile in a defined spatial angle ([0044]-[0045]; [0062]);
wherein the first and second data streams include digitized representations of the received echo signals and a number of samples in a data stream depends on a length of a receive period and on a sample frequency ([0044]-[0045]; 0062]);
a scan converter that generates a 3D image based on the 3D beam profile ([0076]; [0082]-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging system of Bachelor with the ultrasound imaging system as taught by Kim for the articulated reasoning with the rational underpinning purpose of reducing the amount of data processed per hour can be reduced, thereby obtaining 3D volume ultrasound images in real time by using relatively small number of transducers.
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Kim teaches the first and second arrays of transducer elements are orthogonal to each other ([0059]).

Referring to Claim 3, Kim teaches one of the first array or the second array includes a contiguous array of transducer elements and the other of the first or second arrays includes two segments, each of which butts up to the contiguous array at a central region of the contiguous array ([0052]).

Referring to Claim 4, Kim teaches the first and second arrays each include two segments, each of which butts up to a non-transducing region ([0055]).

Referring to Claim 5, Kim teaches the first and second arrays each include two segments, 

Referring to Claim 6, Kim teaches the transducing region is shared by the first and second arrays ([0055]).

Referring to Claim 7, Kim teaches the at least two arrays include at least a third array and a fourth array of transducer elements ([0055]).

Referring to Claim 8, Bachelor teaches the first, the second, the third, and the fourth arrays of transducer elements are angularly offset from each other by forty-five degrees ([0024]).

Referring to Claim 9, Bachelor teaches the scan converter applies a predetermined threshold value to suppress background scatter-echoes ([0010]).
Kim also teaches the scan converter applies a predetermined threshold value to suppress background scatter-echoes ([0092]).

Referring to Claim 10, Kim teaches a controller that controls an angle of the beams of the at least two 1D arrays ([0086).

Referring to Claim 11, Kim teaches the controller changes the angle of one of the beams and activates the at least two 1D arrays to transmit and receive ([0086]-[0088]).

Referring to Claim 12, Kim teaches the controller sequentially changes the angle of one of 

Referring to Claim 13, Kim teaches the angle is controlled to focus the beams over a predetermined number of different angles based on a predetermined angular increment for transmit and receive ([0086]-[0088]).

Referring to Claim 14, Kim teaches a transmit operation and a receive operation is performed by each of the at least two 1D arrays at each of the angles ([0088]).

Referring to Claim 15, Kim teaches the angle of one of the beams is incremented over the predetermined number of different angles while the angle of the other of the beams is held constant ([0086]-[0088]).

Referring to Claim 16, Kim teaches the angle of the other of the beams is incremented one increment after each time the one of the beams is incremented over the predetermined number of different angles ([0086]-[0088]).

Referring to Claim 17, Bachelor teaches the angle is forty-five degrees and the increment is one degree ([0008]).

Referring to Claim 18, Kim teaches the scan converter determines a gray-scale for the 3D image by multiplying cross-correlation values of a correlation factor signal by averages of 

Claim 19 is essentially the same as Claim 1 and refers to a system that performs the method of Claim 1.  Therefore Claim 19 is rejected for the same reasons as applied to Claim 1 above.

Claim 20 is essentially the same as Claim 1 and refers to a computer readable storage medium encoded with computer executable instructions which when executed by a processor cause the processor to perform the ultrasound imaging system of Claim 1.  Therefore Claim 20 is rejected for the same reasons as applied to Claim 1 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645


                                                                                                                                                                                                        /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645